DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “soft material” of claims 1 and 11 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference character(s).
 In order to fully understand applicant’s invention the applicant is required to annotate the drawings to include reference character(s) towards elements referenced in the specification.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In order to fully understand applicant’s invention the applicant is required to provide reference character(s) drawn to features in the specification that correspond to the reference characters in the drawings.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of copending Patent Application No. 16/659,627 in view of Kitchen (US 7918335 B1).
	Claim 1 of Patent Application No. 16/659,627 “anticipates” Patent Application No. 16/250,310 claim 1. Accordingly, Patent Application No. 16/250,310 claim 1, are not patentably distinct from Patent Application No. 16/659,627 claim 1.
Here Patent Application 16/659,627 claim 1 recites:
A wallet, comprising:
A first shell with one or more openings on a shell perimteter adapted to clip one or more objects to the one or more openings;
A second shell coupled to the first shell, 
The second shell including a storage compartment; 
And first and second rails on each side of the second metal shell to slideably receive one or more cards in the storage compartment.
While Patent Application 16/250,310 claim 1 requires:
A wallet, comprising:
A first metal shell with one or more openings on a shell perimeter adapted to clip one or more objects to the one or more openings;
A second metal shell coupled to the first shell with a storage compartment therebetween;
And securing soft material to the first and second metal shells, wherein the soft material comprises compartments to store cards or money therein.

Thus it is apparent that the more specific Patent Application No. 16/659,627 claim 1 encompasses the respective elements for claim 1 of Patent Application No. 16/250,310. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
	Note that since Patent Application No. 16/250,310 claim 1 is anticipated by Patent Application No. 16/659,627 claim 1 and since anticipation is the epitome of obviousness, then claim 1 of Patent Application No. 16/250,310 is obvious over Patent Application No. 16/659,627 claim 1. 
	Further, Claim 1 of Patent Application No. 16/659,627 does not recite securing a soft material to the first and second metal shells, wherein the soft material comprises compartments to store cards or money within.
	Kitchen (US 7918335 B1) teaches a wallet (300) securing (with screws 22 and edge plates 104, 204) a soft material to the first and second metal shells (100, 200), wherein the soft material (Col. 9, Lines 8-10) comprises a compartment (150) that can be used to store cards or money within. Wherein it would be obvious for a person having ordinary skill in the art to use a plurality of compartments. (Figs. 1-8; Col. 7, Lines 24-40)
	Since Patent Application No. 16/659,627 and Kitchen are both wallets, it would have been obvious to a person with ordinary skill in the art at the time of invention to modify the wallet of Patent Application No. 16/659,627 and implement the storage compartments comprising soft material as taught by Kitchen. One would be motivated to combine these elements as it would provide for a less harsh and more flexible material for retaining personal belongings.This is a provisional obviousness-type double patenting rejection.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the tool” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 9 will be read as a dependent claim of claim 5.
Claim 9 recites the limitation "second tool" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 18 will be read as a dependent claim of claim 5.
Claim 18 recites the limitation "the tool” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 8 will be read as a dependent claim of claim 15.
Claim 19 recites the limitation "second tool" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 19 will be read as a dependent claim of claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 7918335 B1), and further in view of Minn et al. (US 20130276943 A1).
	Regarding Claim 1, Kitchen teaches a wallet (300) comprising:
A first metal shell (100); with a second metal shell (200) coupled (108) to the first shell (100) with a storage compartment (116, 206) therebetween; securing a soft material (150) to the first (100) and second (200)  metal shells , wherein the soft material (150) comprises compartments (160) to store cards (302) or money therein. Wherein it would be obvious to a person with ordinary skill in the art to envision a plurality of compartments as opposed to one. (Figs. 1-7, 8; Col. 5, Lines 40-50; Col. 5, Lines 20-26, Lines 54-60)
Kitchen does not teach with the first metal shell having one or more openings on a shell perimeter adapted to clip one or more objects to the one or more openings.
Minn et al. teaches a first metal shell (wherein plate 12 corresponds to the first metal shell), having one or more openings (29) on a shell perimeter adapted to clip one or more objects to the one or more openings (29). (Figs. 1-3; [0055])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, and combine the an opening adapted to clip one or more objects on the perimeter of the wallets shell. One would be motivated to combine these elements as it would provide for a metal wallet that offers protection against RFID skimming, in addition to storing cards and money and has aperture(s) that can be connected to a keychain, a lanyard or attached to another piece of equipment.
Regarding Claim 2, Kitchen teaches the wallet (300) of claim 1, with a chamber (116, 206) in the wallet dedicated to blocking radio frequency identification (RFID) signals. (Figs. 1-3; Col. 7, Lines 60-67)
Regarding Claim 3, Kitchen in further view of Minn et al. teach all of the elements of the present invention as described above in claim 1 except, the wallet comprising an elastic band that wraps around at least one metal shell to secure a paper document thereto.
Minn et al. further teaches an elastic band (16) that wraps around at least one metal shell (wherein plates 12 and 14 correspond to a shell) to secure a paper document (22) thereto. (Figs. 1-6; [0033])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen in further view of Minn et al., and combine the elastic band wrapped around a metal shell for securing a paper document as taught by Minn et al. One would be motivated to combine these elements as it would provide a wallet with an elastic band for securing paper documents.
Regarding Claim 4, Kitchen in further view of Minn et al. teach all of the elements of the present invention as described above in claim 3 except, wherein the paper document comprises money.
Minn et al. further teaches that the elastic band (16), secures personal items such as paper money (22). (Figs. 1-2; [0033])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen in further view of Minn et al., and combine the elastic band wrapped around a metal shell for securing money as taught by Minn et al. One would be motivated to combine these elements as it would provide a wallet with an elastic band for securing money.
Regarding Claim 10, Kitchen in further view of Minn et al. teach all of the elements of the present invention as described above in claim 1 except, wherein the openings are used to attach keys, lanyards or tethers.
Minn et al. teaches that the openings (29) are used to attach a key chain, or any other attachment apparatus. (Figs. 1-3; [0052])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen in further view of Minn et al., and combine the openings for securing a key chain or any other attachment apparatus as taught by Minn et al. One would be motivated to combine these elements as it would provide a wallet that can be attached to a keychain, lanyard or the like.
	Regarding Claim 11, Kitchen teaches a method for storing cards and money (wherein Kitchen teaches a wallet 300) comprising:
Forming a first metal shell (100); and coupling (108) a second  metal shell (200) to the first shell (100) leaving a storage compartment (116, 206) therebetween; and securing a soft material (150) to the first (100) and second (200)  metal shells , wherein the soft material (150) comprises compartments (160) to store cards (302) or money therein. Wherein it would be obvious to a person with ordinary skill in the art to envision a plurality of compartments as opposed to one. (Figs. 1-7, 8; Col. 5, Lines 40-50; Col. 5, Lines 20-26, Lines 54-60)
Kitchen does not teach with the forming a first metal shell having one or more openings on a shell perimeter adapted to clip one or more objects to the one or more openings.
Minn et al. teaches a first metal shell (wherein plate 12 corresponds to the first metal shell), having one or more openings (29) on a shell perimeter adapted to clip one or more objects to the one or more openings (29). (Figs. 1-3; [0055])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, and combine the an opening adapted to clip one or more objects on the perimeter of the wallets shell. One would be motivated to combine these elements as a method which would provide a metal wallet that offers protection against RFID skimming, in addition to storing cards and money and has aperture(s) that can be connected to a keychain, a lanyard or attached to another piece of equipment.
Regarding Claim 12, Kitchen teaches the method of claim 11, wherein a chamber (116, 206) in the wallet is dedicated to blocking radio frequency identification (RFID) signals. (Figs. 1-3; Col. 7, Lines 60-67)
Regarding Claim 13, Kitchen in further view of Minn et al. teach all of the elements of the present invention as described above in claim 11 except, a method comprising an elastic band that wraps around at least one metal shell to secure a paper document thereto.
Minn et al. further teaches a method of wrapping an elastic band (16) around at least one metal shell (wherein plates 12 and 14 correspond to a shell) to secure a paper document (22) thereto. (Figs. 1-6; [0033])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the method of storing cards and money as taught by Kitchen in further view of Minn et al., and combine the method of wrapping an elastic band around a metal shell for securing a paper document as taught by Minn et al. One would be motivated to combine these elements as it would provide a wallet with an elastic band for securing paper documents.
Regarding Claim 14, Kitchen in further view of Minn et al. teach all of the elements of the present invention as described above in claim 13 except, a method of placing money between the band and the shell.
Minn et al. further teaches that the elastic band (16), secures personal items such as paper money (22), wherein Minn et al. describes the money as being held compressively against a plate or in-between the plates. (Figs. 1-2; [0033])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the method of storing cards and money as taught by Kitchen in further view of Minn et al., and combine a method of placing money between the band and the shell as taught by Minn et al. One would be motivated to combine these elements as it would provide a wallet with an elastic band for securing money.

Regarding Claim 20, Kitchen in further view of Minn et al. teach all of the elements of the present invention as described above in claim 11 except, wherein the openings are used to attach keys, lanyards or tethers.
Minn et al. teaches that the openings (29) are used to attach a key chain, or any other attachment apparatus. (Figs. 1-3; [0052])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the method of storing cards and money as taught by Kitchen in further view of Minn et al., and combine the openings for securing a key chain or any other attachment apparatus as taught by Minn et al. One would be motivated to combine these elements as it would provide a wallet that can be attached to a keychain, lanyard or the like.

Claims 5-7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 7918335 B1), further in view of Minn et al. (US 20130276943 A1), and in further view of Morrision (US 3461469 A).
Regarding Claim 5, Kitchen modified above teach all of the elements of the present invention as described above in claim 1 except, the wallet comprising a tool stored in the storage compartment.
Morrision further teaches a tool (13), stored in a storage compartment (70) of the wallet (11). (Figs. 1, 8, 13 ; Col. 4, Lines 61-68)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by the modified Kitchen., and combine the tool being stored in a compartment as taught by Morrision. One would be motivated to combine these elements as provide for a wallet with dedicated storage for a tool.
Regarding Claim 6, Kitchen modified above teach all of the elements of the present invention as described above in claim 5 except, wherein the tool provides at least 5 functions.
Morrision further teaches a tool (13), that provides at least 5 functions. Wherein Morrision teaches that the tool (13) may be used to prying open bottle caps (Col. 3, Lines 62-63), remove fish scales, apply cement or adhesive as an applicator, function as a wrench, or punch holes into leather. (Fig. 1, 9; Col. 4, Lines 31-34)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by the modified Kitchen., and combine the tool with multiple functions as taught by Morrision. One would be motivated to combine these elements to provide for a wallet with a tool with multifunctional utility.
Regarding Claim 7, Kitchen in view of Minn et al. teach all of the elements of the present invention as described above in claim 5 except, wherein the tool comprises two or more of: a seat belt cutter, serrated/sharpened edges, a chisel, two paracord tensioners, oxygen wrench, a nail pryer, a hex wrench, and a bottle opener.
Morrision further teaches that the tool (13) may be used to prying open bottle caps (Col. 3, Lines 62-63), has a nail pryer (42), along with a hex wrench (45), and has serrated (60a) and sharpened edges (19). (Figs. 1, 6, 9; Col. 3, Lines 20-23; Col. 4, Lines 65-75)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by the modified Kitchen, and combine the tool with multiple functions as taught by Morrision. One would be motivated to combine these elements to provide for a wallet with a tool with multifunctional utility, such as having a bottle opener, a nail prior and serrated or sharpened edges.
Regarding Claim 15, Kitchen modified above, teach all of the elements of the present invention as described above in claim 11 except, the wallet comprising a tool stored in the storage compartment.
Morrision further teaches a tool (13), stored in a storage compartment (70) of the wallet (11). (Figs. 1, 8, 13 ; Col. 4, Lines 61-68)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the method of storing cards and money as taught by the modified Kitchen and combine the tool being stored in a compartment as taught by Morrision. One would be motivated to combine these elements as provide for a wallet with dedicated storage for a tool.
Regarding Claim 16, Kitchen modified above teach all of the elements of the present invention as described above in claim 15 except, wherein the tool provides at least 5 functions.
Morrision further teaches a tool (13), that provides at least 5 functions. Wherein Morrision teaches that the tool (13) may be used to prying open bottle caps (Col. 3, Lines 62-63), remove fish scales, apply cement or adhesive as an applicator, function as a wrench, or punch holes into leather. (Fig. 1, 9; Col. 4, Lines 31-34)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the method of storing cards and money as taught by modified Kitchen and combine the tool with multiple functions as taught by Morrision. One would be motivated to combine these elements to provide for a wallet with a tool with multifunctional utility.
Regarding Claim 17, Kitchen modified above teach all of the elements of the present invention as described above in claim 15 except, wherein the tool comprises two or more of: a seat belt cutter, serrated/sharpened edges, a chisel, two paracord tensioners, oxygen wrench, a nail pryer, a hex wrench, and a bottle opener.
Morrision further teaches that the tool (13) may be used to prying open bottle caps (Col. 3, Lines 62-63), has a nail pryer (42), along with a hex wrench (45), and has serrated(60a) and sharpened edges (19). (Figs. 1, 6, 9; Col. 3, Lines 20-23; Col. 4, Lines 65-75)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the method of storing cards and money as taught by the modified Kitchen, and combine the tool with multiple functions as taught by Morrision. One would be motivated to combine these elements to provide for a wallet with a tool with multifunctional utility, such as having a bottle opener, a nail prior and serrated or sharpened edges.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 7918335 B1), in view of Minn et al. (US 20130276943 A1), further in view of Morrision (US 3461469 A), and in further view of Beckley (US 9125465 B2).
	Regarding Claim 8, Kitchen modified above, and in further view of Morrison teach all of the elements of the present invention as described above in claim 5 except, wherein the tool slides into a cavity where the cards are stored, and is nested securely within the cavity with two safety locks.
	Beckley further teaches that the tool (wherein the container portion (1) corresponds to the tool of the present invention), slides into a cavity (2) where the cards are stored, and is nested securely within the cavity (2) with two safety locks (9, 10 and 16). (Figs. 1-3, 7a-d; Col. 4, Lines 37-67)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by the modified Kitchen, and combine the tool as taught by Morrision, and implement the storage and locking features as taught by Beckley. One would be motivated to combine these elements to provide for a wallet with a tool that can be securely stored within a compartment with locks to help prevent inadvertently losing it.
	Regarding Claim 18, Kitchen modified above, and in further view of Morrison teach all of the elements of the present invention as described above in claim 15 except, wherein the tool slides into a cavity where the cards are stored, and is nested securely within the cavity with two safety locks.
	Beckley further teaches that the tool (wherein the container portion (1) corresponds to the tool of the present invention), slides into a cavity (2) where the cards are stored, and is nested securely within the cavity (2) with two safety locks (9, 10 and 16). (Figs. 1-3, 7a-d; Col. 4, Lines 37-67)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the method of storing cards and money as taught by the modified above Kitchen, and combine the tool as taught by Morrision, and implement the storage and locking features as taught by Beckley. One would be motivated to combine these elements to provide for a wallet with a tool that can be securely stored within a compartment with locks to help prevent inadvertently losing it.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 7918335 B1), in view of Minn et al. (US 20130276943 A1), further in view of Morrision (US 3461469 A), in further view of Beckley (US 9125465 B2), in further view of Leimer (US 20180325228 A1) and in further view of Fidrych (US 9775328
	Regarding Claim 9, Kitchen modified above, in further view of Morrison, and in further view of Beckley teach all of the elements of the present invention as described above in claim 5 except:
A strap that slides into and out of a clasp pocket to open and close the wallet.
A second tool attached to a nylon strap, wherein the second tool provides one or more of: a small chisel, a hex wrench, a bottle opener, a flat head or Philips screw driver.	
	Regarding Claim 9(a), Leimer teaches a strap (72) that slides into and out of a clasp (80) pocket (86) to open and close the wallet (10). (Figs. 1a, 1b, 17; [0050]-[0051])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by the modified Kitchen above, as well as the strap and clasp for closure of the wallet as taught by Leimer. One would be motivated to combine these elements to provide for a wallet with a strap and clasp to secure the wallet enclosure.
	Regarding Claim 9(b),	Fidrych further teaches a second tool (the bottle opener 20) attached to a nylon strap (12), wherein the second tool provides one or more of: a small chisel, a hex wrench, a bottle opener (20), a flat head or a Philips screw driver. (Figs 1-2, 4; Col. 7, Lines 3-13; Col. 10, Lines 10-17)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by the modified Kitchen above, as well as the strap and clasp for closure of the wallet as taught by Leimer, and incorporate the bottle opener attached to the strap as taught by Fidrych. One would be motivated to combine these elements to provide for a wallet with a closure strap that can also function as a multi-tool, incorporating a tool such as a bottle opener.
	Regarding Claim 19, Kitchen modified above, in further view of Morrison, and in further view of Beckley teach all of the elements of the present invention as described above in claim 15 except:
A strap that slides into and out of a clasp pocket to open and close the wallet.
A second tool attached to a nylon strap, wherein the second tool provides one or more of: a small chisel, a hex wrench, a bottle opener, a flat head or Philips screw driver.	
	Regarding Claim 19(a), Leimer teaches a strap (72) that slides into and out of a clasp (80) pocket (86) to open and close the wallet (10). (Figs. 1a, 1b, 17; [0050]-[0051])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by the modified Kitchen above, as well as the strap and clasp for closure of the wallet as taught by Leimer. One would be motivated to combine these elements to provide for a wallet with a strap and clasp to secure the wallet enclosure.
	Regarding 19(b), Fidrych further teaches a second tool (the bottle opener 20) attached to a nylon strap (12), wherein the second tool provides one or more of: a small chisel, a hex wrench, a bottle opener (20), a flat head or a Philips screw driver. (Figs 1-2, 4; Col. 7, Lines 3-13; Col. 10, Lines 10-17)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by the modified Kitchen above, as well as the strap and clasp for closure of the wallet as taught by Leimer, and incorporate the bottle opener attached to the strap as taught by Fidrych. One would be motivated to combine these elements to provide for a wallet with a closure strap that can also function as a multi-tool, incorporating a tool such as a bottle opener.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Toner (US 20090199940 A1) teaches a metal wallet that has tools inserted in a satellite compartment.
Kitchen (US 20120228168 A1) teaches a metal wallet that provides RFID protection.
Kitchen (US 9907375 B1) teaches a metal wallet that provides RFID protection.
Olroyd (US 20150240524 A1) teaches a credit card-sized slim tool set that is insertable in a wallet.
Haarburger (US 20170035169 A1) teaches a money clip that incorporates tools and an elastic band for retaining paper currency.
King (US 20170119115 A1) teaches an adjustable wallet that incorporates a perimeter hole for a lanyard or tether.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733